Citation Nr: 1138813	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-05 124	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a personality disorder.  

2.  Whether new and material evidence has been presented to reopen the claim of service connection for seizure disorder.  

3.  Whether new and material evidence has been presented to reopen the claim of service connection for residuals of traumatic brain injury (previously denied as residuals of a head injury).

4.  Entitlement to a total disability rating for compensation based on individual unemployability.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to April 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The claims of service connection for headaches, memory impairment, and obstructive sleep apnea have been raised by the record, and the claims are referred to the RO for appropriate action.  

The Board is deferring a decision on the claim for a total disability rating for compensation based on individual unemployability until the claims of service connection are finally adjudicated. 

The reopened claims of service connection for a personality disorder, a seizure disorder, and residuals traumatic brain injury (previously denied as residuals of a head injury) and the claim for a total disability rating for compensation based on individual unemployability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.






FINDINGS OF FACT

1.  In a rating decision dated in October 1972, the RO denied service connection for a personality disorder (claimed as a nervous condition); after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record. 

2.  The additional evidence presented since the rating decision in October 1972, denying service connection for a personality disorder (claimed as a nervous condition), relates to an unestablished fact needed to substantiate the claim.

3.  In a rating decision dated in November 1982, the RO denied the application to reopen the claim of service connection for a seizure disorder; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record. 

4.  The additional evidence presented since the rating decision in November 1982, denying the application to reopen the claim of service connection for a seizure disorder, relates to an unestablished fact needed to substantiate the claim.

5.  In a rating decision dated in August 2003, the RO denied the application to reopen the claim of service connection for residuals of a head injury; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record. 

6.  The additional evidence presented since the rating decision in August 2003, denying the application to reopen the claim of service connection for residuals of a head injury, relates to an unestablished fact needed to substantiate the claim





CONCLUSIONS OF LAW

1.  The rating decision in October 1972 by the RO, denying service connection for personality disorder, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The additional evidence presented since the rating decision in October 1972 is new and material, and the claim of service connection for personality disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The rating decision in November 1982 by the RO, denying the application to reopen the claim of service connection for a seizure disorder, became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011). 

4.  The additional evidence presented since the rating decision in November 1982 is new and material, and the claim of service connection for a seizure disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

5.  The rating decision in August 2003by the RO, denying the application to reopen the claim of service connection for residuals of a head injury, became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

6.  The additional evidence presented since the rating decision in August 2003 is new and material, and the claim of service connection for residuals of a head injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  



As the Board is reopening the claims of service connection, the only questions resolved in this decision, VCAA compliance need not be discussed further. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History 

In a rating decision dated in October 1972, the RO denied service connection for personality disorder, diagnosed as passive-aggressive personality disorder (claimed as a nervous condition) on the grounds that the disorder was developmental abnormality and, as such, was not a disability under the law.  

In a rating decision dated in April 1977, the RO denied service connection for a seizure disorder as residuals of a head injury as not shown in service or related to a head injury in service.  Thereafter in rating decisions in September 1980, in January 1981, and in November 1982, the RO denied the applications to reopen the claim on the grounds that new and material evidence had not been presented.  Although notice to the Veteran of the adverse determination by RO of the rating decision in November 1982 is not in the record, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Notice of an adverse determination by the RO to the Veteran falls under the presumption of regularity. 

In a rating decision dated in April 1977, the RO denied service connection for residuals of head injury, apart from a seizure disorder as no residuals of a head injury were shown.  Thereafter in a rating decision in August 2003, the RO denied the Veteran's application to reopen the claim. 




In each instant, after the Veteran was notified of the adverse decisions, presumptively in the case of the rating decision in November 1982, and of his right to appeal, he did not perfect an appeal of any decision and the rating decisions became final by operation of law based on the evidence then of record.  38 U.S.C.A. § 7105 and 38 C.F.R. § 3.104.

Although the rating decisions are final, the claims for service connection may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

In February 2007, the Veteran filed the current claims to reopen.  

The Veteran asserted that the residuals of head injury, now claimed as traumatic brain injury resulting in an organic mental disorder, superimposed on a personality disorder.  

In a rating decision in November 2007, the RO denied the claims on the grounds that new and material evidence had not been presented.  Thereafter as addressed in the statement of the case in January 2009, the RO reopened the claims and then denied the claims of service connection on the merits.  

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. A claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108. 








"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim.  38 C.F.R. § 3.156. 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (new and material evidence is not required on each previously unproven element of a claim).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The Veteran's current claim for service connection for traumatic brain injury is based on the same in-service event and factual basis as discussed in the rating decision in April 1977, when the RO denied service connection for residuals of head injury.  Since the current claim is based on the same factual basis, new and material evidence is necessary to reopen the claim.    



New and Material Evidence

Personality Disorder

Evidence Previously Considered 

The evidence considered at the time of the rating decision in October 1972, in which the RO denied service connection for personality disorder (claimed as nervous condition), consisted solely of the service treatment records including the reports of entry and separation examinations.  

In December 1970, a Homestead Air Force Base hospital "Certificate of Psychiatric Evaluation" showed that the Veteran was found to be free of mental defect, disease, or derangement and was not suffering from any psychiatric condition which would warrant separation from the service.   The diagnosis was passive-aggressive personality.  It was recommendation that the Veteran be transferred to relieve the environmental stresses that were causing a deterioration of a weak personality structure and to facilitate access to a psychiatric clinic.  In November 1971 the Veteran was found to be free of mental defect, disease, or derangement and he was not suffering from any psychiatric condition, which warranted separation from the service.  The diagnosis was passive-aggressive personality.  In an addendum, a psychiatrist stated that the Veteran was severely afflicted with a personality disorder and that he was not amenable to psychiatric treatment within the military.  Separation from service was recommended.

On separation examination in April 1972, the physician remarked that the Veteran had sustained a head injury in May 1971, and was currently on Librium.  The physician noted that the Veteran had sustained a minor concussion during combat training and received inpatient care at Beaumont Army Hospital in Fort Bliss, Texas.  




The physician noted that the Veteran had lost consciousness for two hours and been hospitalized for two days, and remarked that there was no loss of memory or residual headaches, and no complications or sequelæ.  The physician noted that the Veteran as complaining of "nervous fits" with dizziness, fainting, trouble sleeping, depression, loss of memory, and nervous trouble.  In April 1972 after psychiatric consultation, it was recommended that the Veteran be separated from service.  The diagnosis was passive-aggressive personality.

Additional Evidence and Analysis

The additional evidence consists, in pertinent part, of VA inpatient psychiatric records dating from July 11, 2007, to July 20, 2007, which reflect a diagnosis, made by a neuropsychiatrist, of personality change after closed head injury.  

The additional evidence also includes the report of a VA examination in December 2008, in which the VA examiner stated that there was evidence that the Veteran had had issues that would be consistent with a mood disorder or personality pathology prior to his head injury, but the possibility that the present symptoms reflected an increase above baseline could not be ruled out.  The VA examiner stated that he could not resolve the matter without resorting to speculation.  

As the claim was previously denied because a personality disorder was determined to be a developmental abnormality and, as such, was not a disability under the law, the additional evidence, suggesting an organic basis for a personality disorder, that is a head injury, the evidence is new and material because it relates to an unestablished fact needed to substantiate the claim, that is, evidence of a disability for which compensation may be granted, namely, residuals of an injury, which in this case may be an organic mental disorder.  As new and material evidence has been presented, the claim of service connection for personality disorder is reopened.  38 C.F.R. § 3.156.




New and Material Evidence

A Seizure Disorder and Residuals of a Head Injury

Evidence Previously Considered 

The evidence considered at the time of the rating decisions in November 1982 and August 2003, in which the RO denied the application to reopen the claim of service connection for a seizure disorder and the application to reopen the claim of service connection for residuals of a head injury consisted of the service treatment records and VA and private medical records from 1972 to 1982.   

The service treatment records show that on separation examination, there was a history of a head injury in May 1971 with loss of consciousness for two hours and was hospitalized for two days without complications or sequelae and a history nervous fits.   

After service, VA records in 1976 show that the Veteran was followed in the epilepsy clinic.  In August 1976, the Veteran was started on Dilantin.  An EEG by VA in September 1976 was within normal limits, but there were "some minimally suspicious irregularities in the right temporal region."  In October 1976, the diagnosis was seizures since age 21 of probable idiopathic or post traumatic etiology.   In February 1977 the Veteran was admitted to a VA hospital for observation and evaluation of a seizure disorder.  A sleep EEG was equivocal with normal cerebral rhythms when the Veteran was awake and asleep, but there were some transient changes in the right temporal region.  The assessment was major motor seizure disorder and an immature personality, most likely representing a borderline state.  






Additional Evidence and Analysis

The additional evidence consists, in pertinent part, of the assessment by a VA physician in August 2007 of organic brain syndrome, probably as a result of head trauma, and a history of head trauma with seizures developing after the trauma. 

As the claims was previously denied because a seizure disorder as residuals of a head injury was not shown in service or related to a head injury in service and as 
residuals of a head injury were not shown, the additional evidence, suggesting an that a seizure disorder followed a head injury and that there is evidence of organic brain syndrome, resulting from a head injury, the evidence is new and material because it relates to unestablished facts needed to substantiate the claims, that is, evidence that a seizure disorder may be related to a head injury in service and that there are current residuals of a head injury. 

As new and material evidence has been presented, the claims of service connection for a seizure disorder and for residuals of traumatic brain injury, previously denied as residuals of a head injury, are reopened.  38 C.F.R. § 3.156.


ORDER

As new and material evidence has been presented, the claim of service connection for personality disorder is reopened. 

As new and material evidence has been presented, the claim of service connection for seizure disorder is reopened. 

As new and material evidence has been presented, the claim of service connection for traumatic brain injury (previously denied as residuals of a head injury) is reopened. 



REMAND

On the reopened claims of service connection, the service treatment records include a history of hospitalization in May 1971 for two days for treatment of a head injury.  Also, the Veteran is in receipt of disability benefits from the Social Security Administration. 

As potential relevant records have been identified and have not yet been requested, additional development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the Veteran's inpatient hospital records from Beaumont Army Hospital for the period from, May 1, 1971, to May 31, 1971.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request records, including a neurophysiological assessment in July 2007, from the Asheville VAMC. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  Obtain records from the Social Security Administration.  





If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

4.  After completion of the above and any other development deemed necessary, adjudicate the claims of service connection.  Then, adjudicate the claim of total disability rating for compensation based on individual unemployability.  If any claim remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


